Citation Nr: 0617422	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-17 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss prior to August 29, 2005.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss, from August 29, 2005.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to March 
1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied service connection for headaches, 
residuals of an injury to the left hand, a compensable rating 
for hearing loss, and a total rating based upon individual 
unemployability due to service-connected disabilities.

In November 2004, a hearing was held at the RO before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107 and who is rendering the determination 
in this case.  The following month, the Board advanced the 
veteran's case on the docket based on a finding of good 
cause.  See 38 C.F.R. § 20.900(c).

In a January 2005 decision, the Board denied service 
connection for the residuals of a left hand injury.  The 
remaining issues were remanded to the RO for additional 
evidentiary development.  

While the matter was in remand status, in a November 2005 
rating decision, the RO granted service connection for 
chronic daily headaches and assigned an initial 10 percent 
rating, effective June 20, 1996.  The grant of service 
connection for a headache disability constitutes a full award 
of the benefit sought on appeal with respect to that issue.  
See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  
As the record contains no indication that the veteran has 
perfected an appeal with the down-stream elements of 
compensation level or effective date, those issues are not in 
appellate status.  Id.

Also in the November 2005 rating decision, the RO increased 
the rating for the veteran's hearing loss to 10 percent, 
effective August 29, 2005.  Although an increased rating was 
granted, the issue of entitlement to an increased rating for 
hearing loss remains in appellate status, as the maximum 
schedular rating has not been assigned.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Moreover, as the veteran filed his claim for 
an increased rating for hearing loss in February 1999, given 
the RO's actions, complete adjudication of the veteran's 
claim now requires an analysis during two discrete time 
periods, as set forth above on the cover page of this 
decision.  

In a January 2006 statement, the veteran raised a claim of 
service connection for residuals of a left hand injury, 
secondary to his service-connected hearing loss and 
headaches.  As noted, service connection for residuals of a 
left hand injury was denied by the Board in a January 2005 
decision.  The veteran's recent request to reopen his claim 
has not yet been addressed by the RO and is referred for 
appropriate action.


FINDINGS OF FACT

1.  Prior to January 6, 2003, audiological evaluation showed 
that the veteran had, at worst, Level I hearing in the right 
ear and Level III hearing in the left ear.  

2.  Audiological evaluation conducted on January 6, 2003, 
showed that the veteran had Level II hearing in the right ear 
and Level V hearing in the left ear.

3.  Audiological evaluation conducted since January 6, 2003, 
shows that the veteran has, at worst, Level III hearing in 
the right ear and Level V hearing in the left ear.  

4.  Service connection is in effect for bilateral hearing 
loss, rated as 10 percent disabling; tinnitus, rated as 10 
percent disabling; and chronic headaches, rated as 10 percent 
disabling.  The veteran's combined disability rating is 30 
percent.

5.  The veteran's service-connected disabilities are not 
shown to render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for 
bilateral hearing loss have been met from January 6, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (1999) and (2005).

2.  The criteria for the assignment of a total rating based 
on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

The VCAA, enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005). 


Duty to Notify

Under the notification requirements set forth at 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA has a duty to (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1). 

In this case, in November 2003 and March 2005 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate his claims for an increased rating for 
hearing loss and a total rating based on individual 
unemployability.  The letters also advised the veteran of 
what part of the evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Finally, the letters 
advised the veteran to identify any additional information 
that he felt would support his claims.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The Board acknowledges that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, although the 
veteran did not receive a VCAA notice prior to the initial 
rating decision denying his claims, the Board finds that the 
lack of such a pre-decision notice is not prejudicial to the 
veteran.  The VCAA notices were provided by the RO prior to 
the transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
It is also noted that after providing the veteran appropriate 
VCAA notices and affording him the opportunity to respond, 
the RO reconsidered the veteran's claims, as evidenced by a 
subsequent Supplemental Statement of the Case in November 
2005.  Moreover, the veteran is represented and has taken 
advantage of every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  For these reasons, the Board finds that the veteran 
has not been prejudiced by any timing deficiencies in the 
issuance of the VCAA letters in this case.  He has not argued 
otherwise.  

Similarly, the Board finds the veteran has not been 
prejudiced by any deficiencies in the content of the VCAA 
notices he received.  In that regard, the notice requirements 
of section 5103(a) apply generally to the following five 
elements of a service connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, although the VCAA notice letters referenced 
above did not explicitly provide notification as to all five 
elements delineated by the Court in Dingess/Hartman, the 
Board finds that the veteran has not been prejudiced.  Given 
the nature of the issues on appeal, elements (1) - (3) are 
not at issue.  As discussed above, the veteran was adequately 
notified of element (4).  With respect to element (5), in a 
May 2006 letter, the RO duly advised the veteran of the 
criteria for establishing an effective date.  

For these reasons, the Board finds that the evidence does not 
show that any notification deficiencies, either with respect 
to timing or content, have resulted in prejudice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  Neither the veteran nor his 
representative has argued otherwise.  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical records are not 
available, having likely been destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.  Based on 
the RO's efforts and the responses from the service 
department, the Board finds that it is reasonably certain 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  In any event, given the nature of 
the issues on appeal, the Board finds that the service 
medical records are not critical in reaching an equitable 
decision.  

The Board does note, however, that the RO has obtained post-
service VA clinical records identified by the veteran, as 
well as several VA medical examination reports to assess the 
severity of the veteran's service-connected hearing loss.  
The Board finds that another medical examination is not 
necessary prior to further consideration.  See 38 U.S.C.A. § 
5103A(c)(4) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004); 
Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA 
medical examination reports must provide sufficient reference 
to the pertinent schedular criteria).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

Background

A review of the record indicates that in May 1993, the 
veteran submitted a claim of service connection for hearing 
loss, which he indicated had been incurred in service after a 
Howitzer cannon exploded, damaging his ear drums.  

Although the veteran's service medical records are 
unavailable, he submitted affidavits from four individuals 
who attested that they had been with him in June 1951 when a 
howitzer blew up, causing bleeding from both ears.

At a VA otolaryngology examination in March 1994, the veteran 
reported that following the explosion in service, his ears 
bled for several days.  He indicted that he had had 
decreasing hearing acuity and intermittent tinnitus since 
that time.  The examiner indicated that the veteran's hearing 
loss, as defined by audiogram, appeared to be at least 
partially due to sound trauma.  Because the veteran had 
worked as a farmer after service, the examiner indicated that 
the most significant sound trauma to which the veteran had 
been exposed was in service from artillery and the gun 
explosion.

In an April 1995 rating decision, the RO granted service 
connection for hearing loss and assigned an initial zero 
percent rating, effective from May 24, 1993.  It is noted 
that service connection was also awarded for tinnitus.  

The veteran appealed the RO's decision, claiming that he was 
entitled to a compensable rating for bilateral hearing loss.  
In an April 1998 decision, the Board denied a compensable 
rating for bilateral hearing loss.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), but thereafter withdrew his appeal.  
See December 18, 1998 Joint Motion for Remand.

In February 1999, the veteran submitted a claim for an 
increased rating for hearing loss.  In September 2000, he 
submitted an application for a total rating based on 
individual unemployability due to service-connected 
disabilities.  On his application, the veteran indicated that 
he had completed the 8th grade and had last worked full time 
in 1994.  

In February 2001, the veteran underwent VA medical 
examination.  Audiometric testing showed that right ear pure 
tone thresholds were 45, 30, 50, 75, and 65 decibels at 500, 
1,000, 2,000, 3,000, and 4,000 hertz, respectively.  Left ear 
pure tone thresholds were 30, 40, 65, 60, and 70 decibels at 
the same tested frequencies.  Average speech reception 
thresholds were 55 decibels on the right and 59 decibels on 
the left.  Speech discrimination scores were 92 percent 
correct on the right and 90 percent correct on the left.  

In December 2002 and November 2004, the veteran testified at 
a hearings at the RO.  He described the difficulties he 
experienced as a result of his hearing loss disability.  The 
veteran indicated that it was his belief that he was 
unemployable due to his hearing loss, as well as his left 
hand disability.  He indicated that he had worked as a farmer 
after his separation from service until his retirement in 
1994, when he got too old to farm.  

On January 6, 2003, the veteran again underwent VA medical 
examination.  Audiometric testing showed that right ear pure 
tone thresholds were 45, 40, 60, 80, and 70 decibels at 500, 
1,000, 2,000, 3,000, and 4,000 hertz, respectively.  Left ear 
pure tone thresholds were 50, 55, 70, 70, and 70 decibels at 
the same tested frequencies.  Average speech reception 
thresholds were 63 decibels on the right and 66 decibels on 
the left.  Speech discrimination scores were 94 percent 
correct on the right and 82 percent correct on the left.  

In a July 2003 letter, a private audiologist noted that she 
had evaluated the veteran in June 1998 for hearing loss.  She 
noted that audiometric testing showed speech reception 
thresholds of 55 decibels, bilaterally, with speech 
discrimination abilities of 100 percent.  She indicated that 
as a result of his hearing loss, without hearing aids, the 
veteran would most likely not hear conversational speech at 3 
feet, a baby crying, a vacuum cleaner, or a telephone 
ringing.  

In pertinent part, VA clinical records, dated from October 
2001 to February 2005 show treatment for hearing loss.  When 
the veteran was evaluated in April 2004, it was noted that 
his hearing acuity had remained essentially unchanged since 
it was last tested in 2003.  The veteran was provided with 
new hearing aids in June 2004.  

In August 2005, the veteran underwent VA medical examination 
at which he complained of hearing loss.  Audiometric testing 
showed that right ear pure tone thresholds were 50, 50, 75, 
75, and 75 decibels at 500, 1,000, 2,000, 3,000, and 4,000 
hertz, respectively.  Left ear pure tone thresholds were 45, 
60, 70, 70, and 75 decibels at the same tested frequencies.  
Average speech reception thresholds were 68.75 decibels, 
bilaterally.  Speech recognition scores were 86 percent 
correct on the right and 76 percent correct on the left.



Entitlement to an increased rating for bilateral hearing loss

Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

During the pendency of this appeal, VA issued new regulations 
for evaluating diseases of the ears and other sense organs.  
These new regulations were effective June 10, 1999.  See 62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  In evaluating the 
veteran's claim, the Board will apply the version of the 
criteria which is more favorable to the veteran, subject to 
the effective date limitations set forth at VA O.G.C. Prec. 
Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000).  

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100-6110.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.

The revised regulatory provisions also provide two 
circumstances under which alternative tables can be employed.  
One is where the puretone thresholds in any four of the five 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 
55 decibels or greater.  The second was where puretone 
thresholds are 30 decibels or less at frequencies of 1,000 
Hertz and below, and are 70 decibels or more at 2,000 Hertz.  
See 38 C.F.R. § 4.86 (2005).

Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that a 10 percent rating for bilateral 
hearing loss, but no higher, is warranted from January 6, 
2003.  

As discussed above, the February 2001 audiometric examination 
showed that the veteran had an average pure tone threshold of 
55 decibels in the right ear with speech discrimination of 92 
percent correct.  He had an average pure tone threshold of 59 
decibels in the left ear with speech discrimination of 90 
percent correct.  The only possible interpretation of this 
examination under both the old and new regulations is that 
the veteran's hearing loss was at Level I in the right ear 
and Level III in the left ear; therefore, a compensable 
rating would not be warranted.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  The Board considered the provisions of 38 C.F.R. 
§ 4.86, but the results of this audiometric examination 
clearly show that these provisions are not applicable.  

On January 6, 2003, the veteran again underwent VA medical 
examination.  Audiometric testing performed on that day 
showed that the veteran's hearing acuity had worsened.  He 
was shown to have an average pure tone threshold of 63 
decibels in the right ear with speech discrimination of 94 
percent correct.  He had an average pure tone threshold of 66 
decibels in the left ear with speech discrimination of 82 
percent correct.  Under the tables at 38 C.F.R. § 4.85, 
Diagnostic Code 6100, the veteran has Level II hearing in the 
right ear and Level IV hearing in the left ear, providing a 
zero percent rating.  

Because this testing showed that the puretone thresholds in 
four of the five frequencies of 500, 1,000, 2,000, 3,000 and 
4,000 Hertz was 55 decibels or greater in the left ear, 
application of the alternative table is warranted.  Under 
that table (Table VIA), the veteran has Level V hearing in 
the left ear.  Under Table VII, therefore, because he is 
shown to have Level II hearing in the right ear, this results 
in a 10 percent rating.

Subsequent audiometric testing shows that the veteran's 
hearing acuity has worsened, although not to the level 
necessary to assign a rating in excess of 10 percent.  For 
example, at the most recent VA audiometric examination in 
August 2005, the veteran was shown to have an average pure 
tone threshold of 68.75 decibels in the right ear with speech 
discrimination of 86 percent correct.  He had an average pure 
tone threshold of 68.75 decibels in the left ear with speech 
discrimination of 76 percent correct.  Under the tables at 
38 C.F.R. § 4.85, Diagnostic Code 6100, the veteran has Level 
III hearing in the right ear and Level IV hearing in the left 
ear, providing a 10 percent rating.  Under the alternative 
table, the veteran has Level V hearing in the left ear, also 
providing a 10 percent rating.  

While the Board has reviewed the veteran's claims folder in 
its entirety, there is no other probative evidence of record 
showing that his hearing loss disability is more severe for 
compensation purposes than demonstrated on the audiological 
evaluations discussed above.  For these reasons and bases, 
the Board finds that a 10 percent rating for bilateral 
hearing loss, but no higher, is warranted from January 6, 
2003.  

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss and the fact that he wears hearing aids.  While the 
Board finds his statements to be credible, they do not 
provide sufficient evidence on which to award a higher rating 
for bilateral hearing loss.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations correlate to a 10 percent disability 
rating, from January 6, 2003.

The Board has also considered whether an extraschedular 
rating is warranted with respect to the veteran's bilateral 
hearing loss.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the 
question of extraschedular rating is a component of the 
veteran's claim for an increased rating).  However, after 
reviewing the record, the Board finds that there is no basis 
for further action on this question.  There is no objective 
evidence of record demonstrating that the veteran's service-
connected hearing loss markedly interferes with his 
employment, beyond that contemplated by the rating schedule.  
Likewise, there is no evidence of record showing that he has 
been frequently hospitalized due to hearing loss.  Indeed, it 
does not appear that he has been hospitalized for this 
disability at all since his separation from service.  
Consequently, the Board finds that no further action on this 
matter is warranted.


Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.

Applicable Law

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific injuries or diseases.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2003).  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  

However, a total disability rating may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability; provided that, in pertinent 
part, if there is only one such disability, the disability 
shall be rated at 60 percent or more, and that, if there are 
two or more disabilities, there shall be at least one 
disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) 
(2005).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2005).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2005).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2005).

It is the policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b) (2005).  Thus, if a veteran 
fails to meet the applicable percentage standards enunciated 
in 38 C.F.R. § 4.16(a), an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must consider whether there are circumstances in the 
veteran's case, apart from nonservice-connected disabilities 
and advancing age, which would justify a total rating based 
on unemployability due solely to the service-connected 
disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

Analysis

In this case, service connection is in effect for bilateral 
hearing loss, rated as 10 percent disabling; tinnitus, rated 
as 10 percent disabling; and chronic headaches, rated as 10 
percent disabling.  The veteran's combined disability rating 
is 30 percent.  Thus, he fails to meet the schedular criteria 
for consideration of a total rating based on individual 
unemployability due to service-connected disabilities.  See 
38 C.F.R. § 4.16(a) (2005).

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for TDIU should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).

In that regard, the record contains no probative evidence 
that the veteran is unable to secure and maintain 
substantially gainful employment by reason of his service-
connected disabilities.  Indeed, the veteran has acknowledged 
that he retired from farming in 1994 due to advanced age, a 
factor which may not be considered in assigning a total 
rating based on individual unemployability.  

Although the veteran's service-connected disabilities no 
doubt cause some degree of industrial impairment, this is 
recognized in the currently assigned 30 percent combined 
disability rating.  See Van Hoose, supra.  The evidence does 
not show that the veteran's service-connected disabilities, 
in and of themselves, prevent him from substantially gainful 
employment.  Therefore, the Board has concluded that the 
veteran's claim for TDIU does not warrant referral to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
claim.  The veteran's claim of entitlement to TDIU is 
accordingly denied.


ORDER

Entitlement to a 10 percent rating for bilateral hearing loss 
from January 6, 2003, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


